UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4724


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOSEPH BENJAMIN O’DONNELL,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Deborah K. Chasanow, Senior District Judge. (1:18-cr-00222-DKC-1)


Submitted: November 21, 2019                                Decided: November 25, 2019


Before KEENAN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Baltimore, Maryland, Paresh S. Patel, Assistant
Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greenbelt,
Maryland, for Appellant. Robert K. Hur, United States Attorney, Christine Duey, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph Benjamin O’Donnell appeals his conviction for failure to register as a sex

offender in violation of 18 U.S.C. § 2250(a) (2012), as required by the Sex Offender

Registration and Notification Act (“SORNA”).           O’Donnell moved to dismiss the

indictment, arguing that 34 U.S.C. § 20913(d) (2012) violated the nondelegation doctrine

by authorizing the Attorney General to retroactively apply SORNA’s registration

requirements to pre-enactment offenders. The district court denied the motion. O’Donnell

pled guilty, reserving his right to appeal the district court order denying his motion to

dismiss.

       On appeal, O’Donnell makes the same argument he asserted in the district court.

Because this is a purely legal issue, we review the district court’s decision de novo. United

States v. Cortez, 930 F.3d 350, 355 (4th Cir. 2019). While this appeal was pending, the

Supreme Court held that § 20913(d) did not violate the nondelegation doctrine. Gundy v.

United States, 139 S. Ct. 2119, 2129-2131 (2019). O’Donnell acknowledges the court’s

decision in Gundy but desires to preserve his argument for possible further review.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2